Rodey, Judge,
delivered tbe following opinion:
This is a bill in equity filed September 11, 1901, by tbe com plainant, José Cogben y García,- wbo is twenty-eigbt years old, as legal guardian of bis father, Juan Cogben y Campos, wbo is sixty odd years of age, and wbo is alleged to be an insane person, to recover 400 cuerdas of land for wbicb tbe father, as it is alleged, while thus insane or weak-minded, made a deed to tbe respondent, José Martinez Llonin, on September 1, 1895, or twelve years before tbe filing of tbe bill. It is alleged in the bill that said Juan Cogben y Campos has been insane or weak-minded all bis life, and that such fact was well known to tbe respondent when tbe latter received tbe deed in question from him, for tbe alleged inadequate consideration of 2100 pesos, for a property that is alleged to have then been worth about five times that amount, or 10,000 pesos. Tbe land is situated in tbe barrio of Monacillo in tbe municipal district of Rio Piedras.
Tbe cause came on for trial before tbe court alone, without *21the intervention of an examiner or master, on April 15th and 16th, 1908. On the latter date, after we had heard the case in chief and a portion of the evidence for respondents, we felt convinced that there was no merit in the bill, and dismissed it with costs against the complainant. However, counsel for the complainant, feeling aggrieved at this action, made a respectful but forceful application to the court, and supported it by a brief and argument which induced us, under date of May 4, 1908, to reinstate the cause for further hearing.
Thereafter, on May Y, 1909, the trial was proceeded with as before, when additional testimony was taken and additional exhibits introduced. Within the following month, counsel for the respective parties filed briefs, which are now before us. The stenographer having written out all of the testimony and arranged the exhibits, and we having read and examined all of the same, as well as the briefs, the matter is now before us for findings of fact and law, and final disposition on the merits. We have given the. evidence and the briefs of counsel very careful attention, because of our action as aforesaid in having dismissed the case at one time during the trial.
The complainant, José Coghen y Garcia, only applied to the insular district court for letters of guardianship over his father on August 1Y, 190Y, or just one month before the bill of complaint was filed. The record in the case is quite voluminous, consisting, apart from the pleadings and briefs, which are lengthy in themselves, of 1Y5 pages of testimony and many exhibits, consisting of deeds, leases, certificates, contracts, etc., etc., some of which are quite lengthy. It would .therefore be useless to refer to them with much detail, and we think it better, • *22as the whole case is fresh in our mind, to state what the facts substantially are, which we do as follows:
It is undisputed on the evidence that José Ooghen y Campos, the alleged insane person, lived on and in the vicinity of the land in question since his father brought him there from Spain, when he was about five or six years of age, for many years, up to the time of the making of the deed in question and for some time thereafter. After thus growing to manhood, he got married and raised a family of five or six children. His wife, according to the evidence, was an intelligent woman. It is also in evidence, though disputed, that he attended to such daily duties as he had to perform, looked after the plantation to some extent at least, and that he made and sold charcoal, took cattle on shares to pasture on the plantation, from different people including the respondent, and settled his accounts regarding the same from time to time with the bailors; that he was sued by different persons and defended the suits, testified in his own causes in the courts, and took appeals from decisions against him; that he served for from seven to nine years as alderman of the town of Rio Piedras, and at one time was vice mayor; that he served as judge of election at some of the elections in his district during Spanish times, and was a member of one of the political parties of the day, and there is some little evidence tending to show that he was considered as a politician of some prominence in his vicinity. Some two or three years before he made the deed in question, he received a quite considerable herd of cattle from the respondent, José Martinez Llonin, to pasture on shares and produce beef therefrom, and in their dealings the said Juan Ooghen y Campos became indebted to the former in about 8Q0 pesos. It seems that Llonin pressed him for payment *23of this money, and Cogben, not baying any cash with which to pay, offered tbe plantation in satisfaction, receiving from Llonin about 1200 pesos in cash, — both amounts, tbe cash and tbe debt, making, as testified by Llonin, with other expenses, tbe 2100 pesos consideration for the plantation, or an average of a little over 5 pesos per cuerda. There is much conflict of evidence on this point. Coghen’s side alleges that he never received the cash, but received Llonin’s notes; but the latter denied this emphatically, and asserted that he paid him the actual cash. However, it is certain that less than a month after the making of the deed between the parties for the land and the recording of the same, Llonin gave a three-year lease of the plantation back to Coghen at a hundred pesos per annum, receiving his rent in advance. There was also inserted in this lease a clause giving Coghen the right, during the three-year period of the life of the lease, to repurchase the entire plantation at the original selling price to Llonin of 2100 pesos. Thereafter and some time before the expiration of the three-year term of the lease, Llonin purchased a waiver of this right to purchase the entire plantation from Coghen, and paid him therefor the 300 pesos, the same amount he had received for the entire lease.
It is pretty certain from the evidence, conflicting though it is, that after this the parties to the transaction became estranged, and Llonin ejected Coghen from the plantation. It is also in evidence that Llonin purchased some outstanding notes of Cog-hen from a woman in the neighborhood and brought suit thereon, that he purchased these notes, which amounted to over 1200 pesos, for one half their face value, and in the suit he brought to recover on them attached about everything Coghen had in the way of personal property, although there is evidence tending *24to show tbat be did not recover quite 200 pesos in tbe suits. It was contended tbat Llonin did tbis as an offset to tbe note be owed Cogben, but tbe proof in tbis regard utterly failed.
A good deal of immaterial evidence crept into tbe case tending to show tbat about tbis time tbe feeling between tbe parties was quite bitter and tbat they brought cross suits of different kinds against eacb other.
It is probably true, as appears from tbe evidence, tbat the land in question, although occupied by Cogben and bis father for many years, bad no registered title. In fact, it is in evidence tbat Cogben, tbe alleged insane man, got title to it simply by being sole heir.to bis father, and tbat before be made tbe deed to Llonin, and probably at tbe latter’s request, be applied for and secured an expediente posesorio therefor, from a proper tribunal, so tbat tbe same could be registered and bis deed thereunder to Llonin be recorded. It is also in evidence tbat Cogben’s father, years before, bad made some sort of a deed, transfer, or mortgage of tbis same place to one Oteiza, and tbat the latter, some years after tbe deed from Cogben to Llonin, made some effort to recover tbe land under tbis transfer in tbe insular courts, but failed. Tbis fact, it is contended, accounts for tbe probable bias of some witnesses for tbe complainant. In other words, tbat their testimony is colored by their chagrin at thus failing.
We have seldom known a case tbat better illustrates what has often been judicially stated, that physicians, when testifying against eacb other as experts, appear to be at times as biased as are mining experts for opposite parties to a mining controversy in tbe western states. In tbe case at bar, two or three physicians were called on eacb side, whose names it is *25not necessary to set forth in this opinion. Those for the complainant, couching their language in bewildering professional terms, testified in substance that the alleged insane man, Juan Coghen y Campos, exhibits on his cranium evidence of being an imbecile and a semi-idiotic individual; and that this is evidenced by the shape of his head, the angle of his jaw, the look of his eye, his general demeanor, • and the depressions in the skull where the bones should have joined after birth, which it was claimed they did not do, etc., etc. They illustrated their theories by demonstrations before the court, and by striking the subject on the shin and other parts of the body, to show that there was no reflex action from the blow such as resulted on a healthy person, as they illustrated by other subjects in the court room. These physicians, when shown transcripts of evidence that the subject had given years ago in courts of justice, in some instances, in substance, denied that the evidence was anything save what would be given by an imbecile, and in others stated, in a negative sort of way, that they did not believe he gave such testimony.
On the other hand, the physicians for the defense examined the subject before the court, and with equal vehemence testified that, while he was not a man of scintillating brilliancy, he had common sense, and that there was nothing in or about his head or skull that would of necessity make him an imbecile; that there were in fact no depressions in the skull, hut elevations in some places, which, by contrast, showed only apparent depressions in others, and that it was their opinion that he was now, and always had been, a man of at least moderate common sense. A very few of the man’s neighbors who lived beside him all his life, on the one side, came in and testified that he had always *26been considered a weak-minded person; and members and servants of bis own family testified that his father sent a servant around with him for years to take care of him when' he went away from home, etc. On the other hand, many people who had known Coghen for a great many years testified that they never heard it said in the community that there was anything wrong with him mentally, and that in fact such a claim was never talked of until about the time of the filing of this suit; that he had always attended to his business like anybody else in the community. Men who had served with him in the municipal council and on the election board, and who kept store in the town where he lived, and who had seen him as a volunteer soldier in Spanish times, testified that there was nothing wrong with him, and that he was a quiet and respectable citizen, and that they never heard anybody say that there was anything wrong with him. Some of the witnesses on cross-examination admitted that he was rather dull, but would not say that he was not able to attend to business matters. The present mayor of the town came and practically testified to the substance of all the aforesaid facts.
Several times during the trial, we felt like deploring the fact that witnesses should testify in such direct and positive conflict, and we here refrain from commenting on the same other than to say that in such a case the court must, of necessity, resort to the written evidence, which establishes facts that cannot be disputed, and to its own knowledge of human nature, as well as to its own observations of the subject of the inquest, who was present and testified himself. We must also take all the facts and circumstances into account, and apply the law to the whole.
It is fortunate for all lawyers and all other courts of the coun*27try that tbe Supreme Court of the United States, when an important subject comes before it, usually treats the subject thoroughly, and leaves no doubt as to what the rule is that should obtain, and brings the citations down to the date of the opinion in the case being considered. We think it has done so on the subject we are here considering, in the case of Allore v. Jewell, 94 U. S. 506, 24 L. ed. 260. It is shown there that the text writers and the courts sustain the doctrine set out in the first paragraph of the syllabus of that case, as follows:
“Whenever there is great weakness of mind, though not amounting to absolute disqualification, arising from age, sickness, or any other cause, in a person executing a conveyance, and the consideration given for the land is grossly inadequate, a court of equity will, 'upon proper and seasonable application of the injured party or his representatives or heirs, interfere, and set the conveyance aside.”
It also appears from an examination of the authorities that, while lapse of time cuts some considerable figure in cases of this character, as governing the right of complainants to the relief sought, yet courts of equity often lend their aid where there is reasonable excuse shown for the delay, and the fraud is palpable.
It seems to us, from the examination we have made, and our knowledge of the actual facts gained at the trial and from the record, that the complainant here should be required to prove, first, that his father, Juan Coghen y Campos, was of such a weak mind at the time of .the making of the deed in question as that he cannot be said to have exercised his free will; and next, he should be required to prove that the consideration paid for the land was unreasonably inadequate. This, of course, *28coupled with proof of respondent’s knowledge of sucb facts, and proof of undue influence, if any, of tbe respondent over tbe alleged insane person wbo made bim tbe deed, would, in tbe absence of any circumstances that would render tbe granting of tbe relief unreasonable, certainly entitle bim to recover, and certainly so in a case like this, when tbe land is still in possession of tbe original vendee.
From tbe evidence and the record taken as a whole, we have no hesitancy in finding, as we here do, that Cogben was not, at tbe time of tbe making of tbe deed, in sucb a weak condition of mind as ought, at this late date, to induce tbe court to grant tbe relief here requested. Neither do we think that the consideration was so inadequate. There is evidence on both sides of tbe case on that subject. Some of it tends to show that tbe land was in fact worth 8 or 10 pesos per cuerda, or even slightly more, at tbe time; and other evidence for tbe defense, equally positive, shows that it was not then worth more than 6 or 8 pesos per cuerda, at tbe most. Tbe selling price in tbe deed that is in controversy was, as stated, at an average of about 5 pesos per cuerda for tbe entire tract. It was shown that tbe land bad a few small patches of coffee on it and tbe ruins of an old bouse, but as a general thing it was only used or fit for pasture at the time. Tbe evidence also tends to show that respondent, Llonin, has put probably five or more thousands of dollars worth of improvements on tbe place since be has been in possession of it. Of course, since American occupation of Porto Pico, and tbe recent great increase in tbe value of land on the north side of tbe island and particularly in tbe locality in question, it is undoubtedly tbe fact that tbe land now is worth a great deal more than it was at tbe time of tbe making of tbe deed in con*29troversy. In fact, tbis relatively sudden rise in valne may bave been tbe main inducement for tbe securing of tbe letters of guardianship over Oogben and tbe filing of tbe suit. Indeed, it was confessed by counsel for complainant on tbe trial that tbe letters of guardianship were secured for tbe express purpose of bringing tbe suit. Tbe excuse given all through tbe trial, for not filing tbis suit sooner, was that Oogben’s family were so poor they could not afford to employ lawyers. We think tbe evidence established tbe fact that tbe family was indeed very poor, especially since being dispossessed of tbe plantation in question. We further think tbe evidence does in fact show that Llonin was, at a date subsequent to tbe acquisition of tbe land, rather harsh with tbis family, and there is some evidence tending to show that bis prosecution of one of tbe older sons resulted in tbe latter’s leaving for Santo Domingo, and dying there for aught that was ever beard of him. He was a fugitive from justice when be left, but it is not clear that tbis particular prosecution was brought about by Llonin’s action. Llonin on tbe stand testified that bis complaint against tbe son was for actual theft of bis cattle by tbe young man.
It ds in evidence that Coghen’s father made a will leaving bis said son as bis sole heir, and through this will tbe latter inherited tbe land, or at least tbe right to tbe possession of it that bis father bad, even though tbe title was not registered. Now it is indeed strange, if tbe son was so incapacitated or mentally weak that bis deed should be set aside, that bis father, who was in tbe accounting department of tbe provincial government, and evidently a man of at least some education, would not bave known it, and bave provided for a guardian for him in tbe will. It is also strange that Oogben’s wife, who lived for *30some time after being dispossessed, did not take steps to bave something done about setting the deed aside, and it is stranger still, if she was in fact an intelligent woman, that she should have married such an imbecile as he is claimed to have been at all. Some of the children are over thirty years of age, and for many years back have been of age, and could have brought an action to correct this wrong and fraud, if it is such, and surely they could have induced someone to aid them in that regard.
It must not be forgotten that, although this son of Coghen recently applied to the court, and, on the testimony of these same medical experts who have testified against him here, secured letters of guardianship over him, still the alleged insane person has never been committed to an asylum or required to change his domicil or his conduct in any way, but presumably lives with his family the same as before. The mere fact that the insular court appointed a guardian for Coghen on the ex parte evidence of these experts cannot, of course, be considered as sufficient of itself to induce us to assume on this trial that he was of such weak mental capacity at the time of the making of the deed as that we should set the deed aside. Indeed, from the evidence before us and the appearance of the subject himself, we doubt very much if the insular court would have granted the letters of guardianship had the matter been controverted there with other expert medical evidence and facts, as was the case here.
Our own observation of the man shows us that he is a sort of simple-minded individual with a not very good memory, and from the evidence we judge that he has probably grown somewhat less intelligent in these later years than he was when he was younger, but, having seen him testify and read his tes*31timony given years ago, we do not think he is mentally of that character that induces courts to regard him incapable of making conveyances. All the other facts show that no great advantage was taken of him, and that this ‘suit is probably not entirely based upon a just sense of wrong, but more on the hope of gain.
It will be remembered, also, that there was a period when Llonin had leased the land back to Coghen, when the latter had the right to repurchase the whole plantation. from him for the same amount which Llonin had paid for it. Yet this was not taken advantage of by the Coghen family or anybody in their interest. The fact that they had such right would indicate that Llonin did not think he had received such an advantageous bargain.
We do not think, therefore, that the evidence discloses any case of deception or fraud practised upon a person of weak intellect, and a conspiracy to obtain his property for a consideration so grossly inadequate, as to, under all the circumstances, warrant the intervention of a court of equity at this late day to set the deed aside. We think this conclusion is fully sustained by the decision of the Supreme Court of the United States in Griffith v. Godey, 113 U. S. 89, 28 L. ed. 934, 5 Sup. Ct. Rep. 383. The opinion in that case is profitable reading on the subject we are here discussing. As was well said in Conley v. Nailor, 118 U. S. 127, 30 L. ed. 112, 6 Sup. Ct. Rep. 1001:
“In equity each case to set aside a deed for incapacity of the grantor, or intoxication at the time of execution amounting to incapacity, must be decided on its own merits, without regard to previous decisions in cases differing in the facts.”
And it is further held in that case that “in order to cause a *32will or deed to be set aside on the ground of fraud and undue influence, it must be established to the satisfaction of the court that the party making it had no free will, but stood in vinculis
An interesting and more recent case on the subject of setting aside deeds for incapacity of the grantor and fraud of the grantee is that of McIntire v. Pryor, 173 U. S. 38, 43 L. ed. 606, 19 Sup. Ct. Pep. 352. In this latter case the subject is also considered at considerable length. There was a good deal of evidence in the case at bar about Llonin being municipal judge, and bringing his own cases in his own court against this Coghen family, but the latter flatly denies this, and there is no proper evidence of it to overcome his denial. Besides it is largely immaterial. Whilst there was considerable evidence tending to show that Llonin did not pay this 1200 pesos in cash, in addition to the 800-peso debt, as a consideration for the land, the proofs wholly fail to establish that fact against the deed itself and the sworn testimony of Llonin on the stand. In the face of the fact that Coghen received the benefit of the 800-pesos debt, which he undoubtedly owed, and that he and his family no doubt received the benefit of the 1200 pesos, which Llonin undoubtedly paid, as we find, and in the face of the fact that the deed in question was made before a notary, with neighbors of all the parties as witnesses, and in the light of all the evidence in the case, we cannot see that this is a case where a court of equity ought to interfere. On the evidence we are firmly of opinion, and so find, that there was no fraud or deception in or about the obtaining of the deed; that the consideration was duly paid, and that Coghen was not so weak-minded at the time of the execution of the deed as should induce the court to interfere.
Therefore a proper decree embodying these findings of fact *33and law, and dismissing tbe bill, with costs, will be prepared and entered.